submitted it to the jury, under all the circumstances of the case, to decide whether the plaintiff by his delay or indulgence to Barclay had not made the note his own, and discharged the defendant. The strict rule laid down in the English law books respecting bills of exchange and negotiable notes have never been deemed in force and in use in this State; and it was impossible to lay down an universal rule at the time when demand of payment should be made of the maker of the note, and notice given to the endorser. The rule must depend on the local situation and the respective occupations and pursuits of the parties. In this case he thought that the indulgence given by the plaintiff to Barclay was too long, and that the plaintiff should sustain the loss occasioned by Barclay's failure.
Verdict for defendant.
NOTE. — See Pons v. Kelly, ante, 45, and the references in the note to that case.
Cited: Johnson v. McGinn, 15 N.C. 278. *Page 285